—Order, Supreme Court, New York County, entered on August 10, 1972, directing defendant to pay temporary alimony and support for children, unanimously modified, on the law and the facts, to the extent of reducing the amount to be paid to supplement the charges for the marital home and the educational and medical expenses of the children, from $800 per month to $400 per month, and, as so modified, the order is affirmed, without costs and without disbursements. Upon the present record, the supplemental award was excessive to the extent indicated. Concur — Markewich, J. P., Kupferman, Murphy, McNally and Steuer, JJ.